 

  

 

  
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 3
Agency Case Number Agency NCIC Number | Ee GEORGIA : County Date Ree. by GODOT
C000634436-01 GAGSPOOOD MOTOR VEHICLE CRASH REPORT HALL oN
i a is Total Number of Inside City
we OES ae Date ieee Time Vehicles | Injuries Fatalities
os/0i119 21:35 OS/01N9 | 21:42 2 1 o
% tis Corrected Report
Soni: 1-985 NB Intersection With. or Pp
Ons O North O&sst oe © Sup To Original
heiesoen on But 1000 eee fl South Owest OF SR 34
Latitude [‘Y] 3413646 Longitude (a) -83.95382 OO Hit ond Run?
Fomap oo Fomap or
Unit #) Bg Driver | LAST NAME FIRST MIDDLE | Unit #| G@ Oriver | LAST NOME FIRST neeLe
q |OPed RAVEN THOMAS AVERY) 3 |O Ped KHIbtANI SABA AL
Ol Bike [Address O Bike  [Bdriress
A Vip “hn Susp 4 Fault “4
i State zi A City State Zip DOB
FLOWERY BR GA 30342 41957 RICHMOND HILL NY 1141s FAANSSS
Fuar's: Li nt Driver's License No. Class State Country
Fr V7 Ne: ea aa . UNITED STATES ° 7] "E NY UNITED STATES
i : i No.
| e Co. Policy No. Telephone No. Insurance Co, Policy No. Telephone
SAF EMMA INSURANCE 3099745-G.4-PP-001 PROGRESSIVE or3gesez3
Make Model Year Make Model
2017 KILLA FORTE LX 2014 HONDA ODYSSEY
VIN Vehicle Color VIN Vehicle Color
KPFKAAPOHE1 42424 BLU SFNRLSH91 E80 17672 SIL
ag# State County Year Tag 4 State County ‘ear
Piers BA HALL 2019 RESO? GA FULTON 220)
Trailer Tag # State County Year Trailer Tag # State County Year
‘ First Midd _ ‘ Owner's Last Name First Middle
[ej Same as Driver RAVEN Sate tee THOMAS AVERY [] Same as Driver at) KHIMAN| SABIA
an, Le State Zip tit State Zip
FLOWERY BRANCH GA 30542-3308 SANDY SPRINGS _ 6A 30328-2675
. < f) Request
Removed By: Oo Request Removed By: eq
CON KERNS WRECKER Ed List OWNER O List
Mico Test: | Type: Results: | Drug Test: | Type: Results: Aco dest: | Type: | Results: | Drug Test: Type: Results:
a 2 z 2
First Harmful Event: 11 | tost Harmful Event:2 | Operator/Ped Cond:1 First Harmful Evert: 11 | Most Harmful Event: 11 | Operator/Ped Cond:1
Operator Contributing Factors 3 1 Operator Contributing Factor: i 1
Vehicle Contributing Factors 1 | Roadway Contributing Factors 6 Vehicle Contributing Factors1 | Roadway Contributing Factors
§Oirection of Travel: 1|Vehicle Haneuver: 5 |Neon-fictor Maneuver: Direction of Travel: 1| Vehicle Maneuver: 5) Hon-Moter Maneuver:
Wehicle Class: 1|Vehicle Type: 1|Mision Obscured: 1 §Vehicle Class: 1] Vehicle Type: : 10)¥ision Obseured: 1
Number of Occupants: 1|4rea of Initial Contact:12 | Damage to Veh: 4] Number of Occupants: 2]4rea of Initial Contact: 6 Damage to Veh: 3
Traffic-Way Flow: 3/}Rozd Camp: 2 | Road Character: 1 PTratfic-Wisy Flow: 3| Road Comp: 2] Road Character: 1
LA IP
Nurnber of Lanes: 4) Posted Speed: 70 |¥ork Zone: 2 {Number of Lanes: 4) Posted Speed: 70| Work Zone: 2
rattic Control: 7 Device Inoperstive: OYes © No Traffic Control: ? Device Inoperative: O'es © Ho
Citation Information: : Citation Information:
Citation # Bisz4ria? 0.0.6.4. § 40-65-40 . Citation # O.C,G.4. § .
Citation A 109242699 O.C.C.A. 5 16-19-2(b3 Citation # 0.C.G.Aa.
Citation # 0.0.6.8. § Citation # O.C.G.A. §
* lg Fi eae) 4 ‘¢ shah ayaa): :
Carrier Name: Carrier Name:
“ddress City State Zip Address City State ip
U.S. DIO:T. # No. of Oxles GA W_R. Y.$. 0.0.7.8 No. of Sxles GAA RR.
Cargo Body Type Vehicle Config.| O Interstate Fed. Reportable Cargo Body Type Vehicle Config.| O Interstate Fed. Reportable
O intrastate Oves  O No D Intrastate Oves  ONo
C.D.L.? Oves ON | C.D.L. Suspended? O ves ONo C.D.L.? Ovyes ONo | C.0.L. Suspended? O ves Oo
Mehicle Placarded? Ol yes ONo | Hazardous Materials? O ves ONo Webicle Placarded? Oves O No | Hazardous Keterials? Oves OWo
Haz Hat Released? O Yes ONo Haz Mat Released? O Yes O No
lf YES: Name or four Digit Number from Diamond or Bo: YES: Mame or four Digit Nurnber from Diamond or Bo:
One Digit Number from Bottorn of Diamond One Digit Number from Bottom of Disrnond
ORan Of RoacO Down Hill Runawe:O Cargo Loss or ShiitO Separation of Units!ORsn off RoadODown Hill Runawa:O Cargo Loss or Shift maga

 

 

 

PLAINTIFF’S
EXHIBIT

l

tabbies"

GDOT-323 (OrMF |
Page 2 of 3

   

eases

Manner of Collision: 3] Location at 4rea of Impact: 1] Weather: 14 Surface Condition: 1) Light Condition: 5

A Reed
Vebick Tard ie hick 2Were both traveling borth on HOSS In the leTiane. vebick 2 was slowleg Wr talic ahead whlk vebick 1 war toliowlg to cloteby, cars lag tt Tosti ste

le hick 2 Ik the rear. Afar impactuebick 2 war shaving DSO whl webick 1 Wontstaed Sqalestibe rear oruebick 2 |b the Bt eve Of OOS. Drier 1 then ettherkepthe boton
the sce ker or the soe abr ofuebick 1 stick, caislag the Woot tes Dsple.veblek 1's Torttres carqittim aed dé lbegrmed.

Noe: Oruer 1 stad be sausmoke coming trom bt bood prior i collidisg with uebick 2.
Nob: Druer2rtedwetick 1strck bb vebick In the rearmattiok tes bewre be sicpped,

The Investigator was recorded on 172 USH Pe md ¢2c08.

INDICATE
NORTH —_

eS

 

arsiiuw Ont esi etalk emiel el

Darnage Other Than Vehicle

 

PUUUMAD=eeome vakOh ed URIS
Name (Last, First) i

   

Zip Code Telephone Number

  
   

PPT imi Sea ae

Name (Last, First}; RAVEN, THOMAS Address: 17/7 cg Mihi fe LL LA
4 hee: Sex: Unit #

 

 

 

 

 

 

 

. Posts soety Eq: pense: Extricated: ‘ir Bag: Injury: Taken for

2 2 2 Trearment: 1
Injury Taken To: By: EWS Notified Time: 7 E — : —
nay | Fue é iti ime EMS Arrival Time: Hospital Arrival Time:

 

 

Name (Last, First}; KHIMANI, SABA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address: g Me Mis tip 2
2 i a a. # aes a Eq: Ejected: Exiricated: Air Bag: Injury Taken for
Injury Taken To: By: EMS Notified Time: EMS Arrival Tine: FOSS a :
Name (Last, First): KHIMIANI, YASKIEEN Sddress: [44 7A
3 a ere we # Position auety Eq: ae perosted: Air Bag: Injury: Taken for
Injury Taken To: By: EMS Notified Time: EMS Arrival ae: 0 Treament: 2

       
     
   

Hospital Srrival Tirne:

 

 

 

 

Te ie eau nes

      

Photos Taken: ([] ‘Yes By:

 

 

 

 

CORE OEY CONGO? FESWEL it 2 DENY, MESSS Sato oMnamscatar Dm COOT Cres?
Ha Renoriig Lintus afer engl rt Georges Ara@onige gov or Saxzt iid) 035-2003.
Report By: Agency: Report Date:| Checked By:
: : ye: Date Checked:
JAMES, J. #0172 GSPB\POST 6 0570119 PARKER, C.E. #0134 05/0619 “
GOOT-523 (nFA7) Wai FO. Ganrnia Nansen Ts

ewes sete Amat Renee

 
 
 

FUT h ei eee eels

 

 

1-885 Southbound

 

 

 

 

 

 

Ea

El
Ea
Set
a

& 1-885 Northbound.

GDOT-523 SUPP (OFM?)
Narrative:

Vehicle 1 and vehicle 2 were both traveling north on I-985 in the left lane. Vehicle 2 was slowing for
traffic ahead while vehicle 1 was following too closely, causing its front to strike vehicle 2 in the rear.
After impact vehicle 2 was slowing to stop while vehicle 1 front stayed against the rear of vehicle 2 in
the left lane of 1-985. Driver 1 then either kept his foot on the accelerator or the accelerator of vehicle 1
stuck, causing the front tires to spin. Vehicle 1's front tires caught fire and disintegrated.

Note: Driver 1 stated he saw smoke coming from his hood prior to colliding with vehicle 2.

Note: Driver 2 stated vehicle 1 struck his vehicle in the rear multiple times before he stopped.

This investigation was recorded on 172 USB Perm# 42808.
